UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2060


VICTORIEN MANKAH AWANTANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 4, 2011                    Decided:   May 24, 2011


Before KING, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Dana M.
Camilleri, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victorien         Mankah    Awantang,           a    native      and     citizen      of

Cameroon,     petitions       for     review      of    an      order     of    the      Board    of

Immigration        Appeals    (“Board”)        dismissing           her     appeal       from    the

immigration        judge’s      denial       of        her       requests          for    asylum,

withholding        of   removal,      and    protection             under      the    Convention

Against Torture.

            A      determination       regarding        eligibility            for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                  INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                      Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                           Legal issues are

reviewed      de    novo,     “affording          appropriate           deference         to     the

[Board]’s     interpretation          of    the    [Immigration              and     Nationality

Act] and any attendant regulations.”                            Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                           This court will reverse

the   Board     only     if    “the    evidence         .       .   .     presented       was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                        Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he     agency       decision            that    an     alien      is     not

eligible for asylum is ‘conclusive unless manifestly contrary to

                                             2
the law and an abuse of discretion.’”                 Marynenka v. Holder, 592
F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that       substantial    evidence      supports     the    adverse   credibility

finding.       We further conclude that Awantang failed to present

sufficient        independent          evidence      of     past      persecution,

notwithstanding          the    adverse    credibility       determination,     as

discussed in Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).       We therefore uphold the denial of Awantang’s requests

for asylum and withholding of removal.                See id. at 367 (“Because

the burden of proof for withholding of removal is higher than

for asylum — even though the facts that must be proved are the

same — an applicant who is ineligible for asylum is necessarily

ineligible       for     withholding      of      removal    under    [8    U.S.C.]

§ 1231(b)(3).”). *

              Finally,     we   find   that    substantial    evidence     supports

the finding that Awantang failed to meet the standard for relief

under the Convention Against Torture.                To obtain such relief, an


       *
       In upholding the denial of relief, we specifically reject
Awantang’s claim that the agency erred in admitting an
investigative report conducted by U.S. State Department Special
Agent Miguel A. Eversley, and find that consideration of the
report was not fundamentally unfair.   See Anim v. Mukasey, 535
F.3d 243, 256 (4th Cir. 2008).



                                          3
applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2010).                  We find that

Awantang   failed    to    make   the        requisite   showing       before    the

immigration court.

           Accordingly,     we    deny       the   petition   for     review.      We

dispense   with     oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         4